Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12, 24, 26 are presented for examination.  Claims 13-23, 25 and 27 are canceled in the preliminary amendment.  

Information Disclosure Statement
The IDS filed on 12/18/2020 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-9, 12, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (Kim), US 2014/0016534.  

Kim is cited by the applicant in the IDS.

As per claim 1, Kim taught the invention including a method for transmitting data by a communications device in a wireless telecommunications network, the wireless telecommunications network comprising a base station and a non-terrestrial network part (pp. 0074-0075, 0086-0087), the method comprising: 
Determining that data is to be transmitted by the communication device to the base station via the non-terrestrial part (pp. 0069, 0071-0074),
In response to the determining, selecting a random access preamble from a group of random access preambles, each of the random access preambles of the group being associated with one or more resource pools of communications resource for transmitting data, and transmitting the selected random access preamble (pp. 0063, 0074-0079, 0081-0084),
Receiving a random access response transmitted by the base station in response to the transmission of the selected random access preamble, the random access response indicating an identity of an activated resource pool (pp. 0065-0066: UL grant indicating a UL radio resource, a temporary cell identifier, time synchronization correction value and the like), the activated resource pool being one of the one or more source pools of communications resources for the transmission of the data to the base station via the non-terrestrial network part (pp. 0065, 0074-0075, 0081, 0096), and
Transmitting at least a portion of the data using the communications resources of the activated resource pool (pp. 0069, 0072, 0096).  

As per claim 2, Kim taught the invention as claimed in claim 1.  Kim further taught wherein the communications device is acting as a relay node for one or more terminal devices (pp. 0074, 0086).

As per claim 4, Kim taught the invention as claimed in claim 2.  Kim further taught to comprise: receiving the data from one or more terminal devices (pp. 0018, 0041).  

As per claim 8, Kim taught the invention as claimed in claim 1.  Kim further taught to comprise:
Before transmitting the selected random access preamble, receiving an indication of an association between each of the random access preambles of the group of random access preambles and the one or more resource pools of communications resources for transmitting data (pp. 0075-0079).  

As per claim 9, Kim taught the invention as claimed in claim 1.  Kim further taught to comprise: 
Before transmitting the selected random access preamble, receiving an indication of communications resources and an identity associated with each of the one or more resource pools (pp. 0075-0079).  

As per claim 12, Kim taught the invention as claimed in claim 1.  Kim further taught wherein the activated resource pool is associated with the selected random access preamble (pp. 0065-0066, 0078-0079, 0096).  

As per claim 24, Kim taught the invention including a communications device for transmitting data in a wireless telecommunications network, the wireless telecommunications network comprising a base station and a non-terrestrial network part (pp. 0074-0075, 0086-0087), the communications device comprising controller circuitry and transceiver circuitry configured to operate together such that the communications device is operable: 
To determine that data is to be transmitted by the communication device to the base station via the non-terrestrial part (pp. 0069, 0071-0074),
in response to the determining, to select a random access preamble from a group of random access preambles, each of the random access preambles of the group being associated with one or more resource pools of communications resource for transmitting data, and transmitting the selected random access preamble (pp. 0063, 0074-0079, 0081-0084),
to receive a random access response transmitted by the base station in response to the transmission of the selected random access preamble, the random access response indicating an identity of an activated resource pool (pp. 0065-0066: UL grant indicating a UL radio resource, a temporary cell identifier, time synchronization correction value and the like), the activated resource pool being one of the one or more source pools of communications resources for the transmission of the data to the base station via the non-terrestrial network part (pp. 0065, 0074-0075, 0081, 0096), and
to transmit at least a portion of the data using the communications resources of the activated resource pool (pp. 0069, 0072, 0096).  

As per claim 26, Kim taught the invention including an infrastructure equipment in a wireless telecommunications network (pp. 0074-0075, 0086-0087), the infrastructure equipment comprising processor circuitry and transceiver circuitry configured to operate together such that the infrastructure equipment is operable: 
To receive a random access preamble (pp. 0063, 0069, 0071-0079, 0081-0084),
To determine that the random access preamble is one of a group of preambles, each of the random access preambles of the group being associated with one or more resource pools of communications resources for transmitting data (pp. 0063, 0074-0079, 0081-0084), 
Based on the determining, to select from the one or more resources pools of communications resources an activated resource pool (pp. 0065-0066: UL grant indicating a UL radio resource, a temporary cell identifier, time synchronization correction value and the like), the activated resource pool comprising communications resources for the transmission of the data by the communication device (pp. 0065, 0074-0075, 0081, 0096),
To transmit a random access response, the random access response indicating an identity of the activated resource pool (pp. 0065-0066), and 
To receive the data transmitted using the communication resources of the activated resource pool(pp. 0069, 0072, 0096).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Kim), US 2014/0016534, in view of Dalsgaard et al (Dalsgaard), US 2012/0082088.

Dalsgaard is cited by the applicant in the IDS.

As per claim 3, Kim taught the invention as claimed in claim 2.  Kim did not specifically teach wherein selecting the random access preamble comprises selecting the random access preamble from a group of relay preambles allocated for the use of communications device acting as relays.  Dalsgaard taught a random access preamble group of relay preambles allocated for the use of communication devices acting as relays (pp. 0053-0055: exclusive group of dedicated preambles made available only to relay nodes).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kim and Dalsgaard and further dedicate preambles for relay nodes to provide priority to the relay node for transmission.  

Claims 5-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Kim), US 2014/0016534, in view of Byun et al (Byun), US 2019/0166632. 

Byun is cited by the applicant in the IDS.

As per claim 5, Kim taught the invention as claimed in claim 1.  Kim did not specifically teach to comprise: 
Determining an amount of data to be transmitted to the base station via the non-terrestrial part, and
Transmitting, with the selected random access preamble, an indication of the determined amount of data.  

Byun taught to determining an amount of data to be transmitted to the base station, and transmitting, with the selected random access preamble, an indication of the determined amount of data (pp. 0122).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kim and Byun and determine the size of data for transmission in order to efficiently schedule the transmission.  

As per claim 6, Kim taught the invention as claimed in claim 1.  Kim did not specifically teach wherein the indication of the determined amount of data is transmitted in a same transmission time interval as the transmitted selected random access preamble.  Byun taught to wherein the indication of the determined amount of data is transmitted in a same transmission time interval as the transmitted selected random access preamble (pp. 0122-0125).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kim and Byun and use the preamble to indicate the data size for transmission in order to estimate an uplink channel suitable for the data transmission.  

As per claim 11, Kim taught the invention as claimed in claim 1.  Kim did not specifically teach wherein the communications device is in an inactive or an idle mode when determining that the data is to be transmitted by the communications device to the base station via the non-terrestrial part.  Byun taught wherein the communications device is in an inactive or an idle mode when determining that the data is to be transmitted by the communications device to the base station via the non-terrestrial part (pp. 0081-0082).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kim and Byun and switch the devices to idle state to save power and reduce network overload when there are no data to transmit.  

Allowable Subject Matter
Claims 7 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei et al, US 2019/0215759
Chou et al, US 2018/0139778

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
May 5, 2022